In a proceeding pursuant to CPLR article 78 to review a determination of the Putnam County Department of Health dated December 19, 1988, which denied an application by John Gillen doing business as Fox Ridge Motor Inn to operate a temporary residence, the petitioners John and Jane Doe appeal from a judgment of the Supreme Court, Westchester County (West, J.), entered August 18,1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioners John and Jane Doe, representative of a group of homeless individuals who are tenants of approved emergency housing shelters, contend that the court erred in dismissing their petition. They claim that the issues raised are of public importance and significance and are likely to recur and evade review. They also allege that their rights as petitioners cannot be adequately represented in the companion case (see, Gillen v Putnam County Dept, of Health, 161 AD2d 619 [decided herewith]), where they are the respondents. We disagree. Since there was another proceeding pending between the parties for the same cause of action, the instant proceeding was properly dismissed (see, CPLR 3211 [a] [4]). Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.